Citation Nr: 1431735	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-46 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board of Veterans' Appeals' (Board's) docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from August 1960 to May 1967, to include a tour of duty in Vietnam.

This matter comes before the Board on appeal from a June 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for posttraumatic stress disorder (PTSD).  

When the matter first came before the Board in October 2011, the issue was recharacterized to include all potentially diagnosed acquired psychiatric disorders.  A Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  To avoid further confusion, the Board expressly finds that this recharacterization includes but is not limited to the claim for service connection for PTSD; PTSD is no longer listed as a separate issue.

In October 2011 and again in September 2012, the Board remanded the claim for additional development.  In March 2013, the Board issued a decision denying service connection for an acquired psychiatric disorder.

The Veteran appealed this denial to the Court of Appeals for Veterans Claims (CAVC or the Court), which in July 2013, on the basis of a Joint Motion for Remand, vacated the denial and remanded the matter to the Board for further appellate consideration.

The Veteran testified at an August 2011 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

FINDING OF FACT

A currently diagnosed acquired psychiatric disorder is etiologically related to the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection of an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In March 2013, the Board determined that no diagnosis of PTSD was warranted.  The Board noted that two treating doctors had diagnosed the condition, but had not provided full explanations for their diagnoses, and had not clearly discussed how the diagnoses complied with the standards set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV), as is required by regulations for a valid diagnosis.  Two examining doctors, who did provide complete rationales and referenced the DSM-IV, found no diagnosis of PTSD was warranted.  Utterly contrary to the characterization of the Joint Motion, the Board did not then "reject" the positive opinions; it instead specified that it assigned a high probative value to the examiners' opinions, and found them to be of "greater probative value" than the clinician opinions.  The Court, in adopting the Joint Motion, has indicated that it finds equipoise in the facts, contrary to the Board's holding, and appears to urge a finding of currently diagnosed PTSD.  

As the Board found in the March 2013 decision, however, regardless of the label placed on the currently diagnosed acquired psychiatric disorder, be it PTSD, depressive disorder, alcohol abuse, or a cognitive disorder, adjudication of the matter centers on the nexus element of service connection.  The Board very clearly found that a current acquired psychiatric disorder was present, and reaffirms that holding.

The Board has, however, reevaluated the findings of the December 2011 examiner, to include his clarification of November 2012, in light of the Court's finding, and now determines that the currently diagnosed depressive disorder is caused or aggravated by events in service.  The Board also notes that the Veteran's exposure to traumatic events in service was previously established based on the circumstances of his service.  The Veteran, a pilot, was exposed to ground fire and was in a position to observe combat, even if he did not participate in such directly.  The undersigned in fact conceded such at the August 2011 hearing.  The Veteran has described seeing dead and wounded, and hearing of the deaths of close friends who were engaged in the same duties he was.

In December 2011, the VA examiner opined that the diagnosed depressive disorder was at least as likely as not caused by military service.  He went on to specify, however, that the nexus was through the Veteran's abuse of alcohol, which increased after Vietnam and eventually led to depressive and cognitive dysfunction.  The examiner stated that the increased use was a form of self-medication due to Vietnam experiences.  The Board noted that while direct service connection for alcohol abuse or its sequellae was prohibited by law, the examiner's opinion "begs the question as to whether the self-medication was for an in-service onset of a disorder which is subject to service connection...."  A remand was therefore required.

On remand, in November 2012, the same VA examiner stated that it would be "highly speculative, unprofessional, unethical, and unreliable" to opine regarding the Veteran's psychiatric status at the time of service.  He did observe, however, that the Veteran had competently reported an increase in drinking following discharge.  As the Veteran drank prior to service, this could "arguably" represent the natural progression of alcoholism.  He reaffirmed his finding that no diagnosis of PTSD was currently warranted, based on the Veteran's self-reporting of symptoms and objective testing.  All current diagnoses were related to alcohol abuse; he felt the differing opinions of the clinicians were based on the differing aims and tasks set before the doctors.  They had a greater interest, for example, in validating the Veteran's reports and accepting his versions of events in connection with treatment, as opposed to rigorous application of the DSM-IV standards required for compensation and pension purposes.

While the Board respects the examiner's medical principles in refraining from speculation regarding the Veteran's mental health at the time of discharge from service, the fact is that whatever diagnosis he might have assigned the Veteran in 1967, he clearly holds that the Veteran's drinking was in reaction to some psychological change.  He stated in December 2011 that such was "to forget about what he witnessed & experienced in Vietnam."  This then led to alcoholism and the currently diagnosed depressive disorder and cognitive disorder.

The Board notes that the Veteran has submitted a private medical report from Dr. WJA, a psychologist.  Little weight is ascribed to the private opinion; while it provides a detailed assessment of current problems, such is not relevant to this analysis.  Dr. WJA makes only passing reference to the Veteran's condition immediately after Vietnam.  To the extent she discusses it, she refers to symptoms "at least as likely as not" being present, which the Board finds to be excessively speculative and not clearly supported in her report by the Veteran's statements or documentation.  

Nevertheless, the Board finds that service connection for an acquired psychiatric disorder, currently diagnosed as depressive disorder, alcohol abuse in remission, and cognitive disorder, is warranted.  While the current conditions may be due all or in large part to alcohol abuse, such abuse was caused or aggravated by service.  Secondary service connection for alcoholism and its consequences is permissible under the law.  38 C.F.R. §§ 3.301, 3.310; VA Adjudications Procedure Manual, M21-1MR, IV.ii.2.K.66.c.


ORDER

Service connection for an acquired psychiatric disorder is granted.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


